Citation Nr: 1759798	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability manifested by cramping of the chest, currently diagnosed as costochondritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to February 1987.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In February 2012, a hearing was held before the undersigned.  A transcript of that hearing is of record.  

In March 2016, the Board remanded the Veteran's claim to obtain a VA examination and medical opinion.  There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

In an August 2017 decision, the RO denied claims of entitlement to service connection for a bilateral ankle disorder and a bilateral knee disorder.  In an October 2017 decision, the RO granted service connection for bilateral myositis ossificans (claimed as bilateral leg cramps), a claim that was the subject of the March 2016 remand.  Notices of disagreement have not been filed regarding either rating decision.  The time period for filing a notice disagreement has not expired.  The Board does not currently have jurisdiction over the claims addressed in the August 2017 and October 2017 rating decisions.


FINDINGS OF FACT

1.  The medical evidence does not clearly and unmistakably show that the Veteran's costochondritis preexisted service.  

2.  The Veteran experienced chest pain during service and has a current diagnosis of costochondritis.  


CONCLUSION OF LAW

The criteria for service connection for costochondritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137. 

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There is not clear and unmistakable evidence that the Veteran had costochondritis prior to active duty service.  As discussed by the April 2016 VA examiner, the only indication of pre-service chest pain is a notation in an in-service dental record.  But mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the evidence is not clear and unmistakable that costochondritis preceded service.  

It is also not clear and unmistakable that costochondritis was not aggravated by service.  The Veteran experienced chest pain during service.  See, e.g., June 1986 STR (describing occasional "quick but severe pain near my heart").  He has been diagnosed with costochondritis during the appeal period.  See April 2016 VA muscle examination.  The April 2016 VA examiner states that the Veteran's costochondritis was less likely than not aggravated beyond natural progression by active service.  "Less likely than not" is a lower threshold than "not clearly and unmistakably."  

As the Veteran was evaluated as normal at service entrance, and since the evidence does not clearly and unmistakably show that his costochondritis both existed prior to service and was not aggravated by service, the criteria for service connection for this disability have been met.


ORDER

Entitlement to service connection for a costochondritis is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


